UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (MarkOne) x ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 For the fiscal year ended January 30, 2016 OR ¨ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 FOR THE TRANSITION PERIOD FROM TO Commission File Number001-36401 SPORTSMAN’S WAREHOUSE HOLDINGS, INC. (Exact name of Registrant as specified in its Charter) Delaware 39-1975614 (State or other jurisdiction of incorporation or organization) (I.R.S. EmployerIdentification No.) 7035 South High Tech Drive
